                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KEITH JAHNKE,

             Plaintiff,
                v.                                           Case No. 20-&-93
GEORGIA-PACIFIC
CONSUMER OPERATIONS LLC

               Defendant


                     STIPULATED MOTION FOR PROTECTIVE ORDER


       WHEREAS, the parties in the above-captioned matter have agreed that these proceedings

may involve the discovery and use of confidential, non-public, sensitive, or proprietary,

employment, medical, tax, financial, and personally identifiable information, documents and other

materials;

       WHEREAS, the parties have agreed to produce such documents only on the agreement that

such “Confidential Information,” including but limited to information regarding personal banking

information, attendance records, wage/compensation records such as earning statements and/or

pay stubs and medical information, may be disclosed, provided it is relevant to the above-captioned

matter, only as provided herein;

       WHEREAS, the parties have agreed to stipulate to protect certain confidential and

otherwise protected documents, data (including electronically stored information) and other

information, including without limitation, metadata (collectively “Documents”), against claims of




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 1 of 9 Document 21
waiver and inadvertent production in the event they are produced during the course of this litigation

whether pursuant to a Court Order, a parties’ discovery request, or informal production.

       WHEREAS, because the purpose of this Stipulation is to protect and preserve Confidential

Information and privileged Documents, the parties agree they are bound as follows from and after

the date their counsel have signed it, even if such execution occurs prior to Court approval.

       THEREFORE, the parties seek the entry of an Order, pursuant to Federal Rule of Civil

Procedure 26(c) governing the disclosure of documents and information therein pertaining to

“Confidential Information” on the terms set forth herein, as well as an Order governing the return

of inadvertently produced documents and data and affording them the protections of FRE 502 (d)

and (e), on the terms set forth herein.

       IT IS HEREBY STIPULATED AND AGREED THAT:

       1.      The Protective Order shall be entered pursuant to the Federal Rules of Civil

Procedure and FRE 502 (d) and (e).

       2.      In the case of documents and the information contained therein, designation of

Confidential Information produced shall be made by placing the following legend on the face of

the document and each page so designated "CONFIDENTIAL" or "ATTORNEYS' EYES ONLY"

or otherwise expressly identified as confidential or attorneys' eyes only. Each Party will use its

best efforts to limit the number of documents designated Confidential or Attorneys' Eyes Only.

       3.      Except as required by law or executive order, documents designated

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” (hereinafter referred to as “Confidential

Information”) shall be held in confidence by each qualified recipient to whom it is disclosed, shall

be used only for purposes of this action, shall not be used for any business or personal purpose,

and shall not be disclosed to any person who is not a qualified recipient. All produced Confidential




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 2 of 9 Document 21
Information shall be carefully maintained so as to preclude access by persons who are not qualified

recipients.

       4.      Qualified recipients of documents marked "ATTORNEYS' EYES ONLY" shall

include only the following:

       (a) In-house counsel and law firms for each party and the secretarial, clerical and paralegal
       staff of each; and

       (b) Other persons by consent of the Producing Party or upon order of the Court and on such
       conditions as may be agreed or ordered.

Qualified recipients of documents marked “CONFIDENTIAL” shall include only the following:

       (a) In-house counsel and law firms for each party and the secretarial, clerical and
       paralegal staff of each.

       (b) Deposition notaries and staff;

       (c) Persons other than legal counsel who have been retained or specially employed by a
       party as an expert witness for purposes of this lawsuit or to perform investigative work or
       fact research;

       (d) Deponents during the course of their depositions or potential witnesses of this case;

       (e) The parties to this litigation, their officers, and professional employees;

       (f) The Court and its personnel;

       (g) The author or recipient of the document (not including a person who received the
       document in the course of litigation); and

       (h) Other persons by consent of the Producing Party or upon order of the Court and on
       such conditions as may be agreed or ordered.

       5.      Each counsel shall be responsible for providing notice of the Protective Order and

the terms therein to persons to whom they disclose "Confidential Information," as defined by the

terms of the Protective Order.

       Persons to whom Confidential Information is shown shall be informed of the terms of this

Order and advised that its breach may be punished or sanctioned as contempt of the Court. Such




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 3 of 9 Document 21
deponents may be shown Confidential Information during their deposition but shall not be

permitted to keep copies of said Confidential Information nor any portion of the deposition

transcript reflecting the Confidential Information.

       If either party objects to the claims that information should be deemed Confidential, that

party’s counsel shall inform opposing counsel in writing, and the parties shall attempt first to

dispose of such disputes in good faith and on an informal basis. A party may challenge the

designation of confidentiality by motion. The designating party bears the burden of proving that

the information, documents, or other material at issue are properly designated as confidential. The

Court may award the party prevailing on any such motion actual attorney fees and costs attributable

to the motion. The information shall continue to have Confidential status during the pendency of

any such motion.

       8.      In the event that any documents or other materials previously identified as

confidential are marked as exhibits or otherwise generally discussed during the taking of a

deposition in this action, the exhibit, and all portions of the relevant deposition transcript in which

the exhibit is discussed and/or referenced, shall deemed confidential upon request of the

designating party, and therefore subject to the terms of this Protective Order.

       9.      No copies of Confidential Information shall be made except by or on behalf of

attorneys of record, in-house counsel or the parties in this action. Any person making copies of

such information shall maintain all copies within their possession or the possession of those

entitled to access to such information under the Protective Order.

       10.      All information produced in this action, whether deemed Confidential or not, shall

be used only for purposes of this litigation and not for any other purpose.




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 4 of 9 Document 21
       11.      Whenever a party wishes to file any writing designated as Confidential with the

Court, the party may either (a) redact any and all information contained on any page that is marked

Confidential before filing said document with the Court, (b) if the party wishing to file said writing

is the party that originally designated the document as Confidential that party may, at their

discretion, remove the confidential designation or redact only that information that it deems

Confidential from any page that is marked Confidential before filing with the Court or (c)

separately file the document under seal with the Court. If a party wishes to file a document that

has been marked Confidential with the Court, the party will follow all rules and practices followed

by the Court regarding filing a document under seal, including filing a motion establishing good

cause for the document to be preserved under seal or motion to show cause contesting the

designation of confidentiality if necessary, prior to so filing.

       12.     The termination of this action shall not relieve the parties and persons obligated

hereunder from their responsibility to maintain the confidentiality of information designated

Confidential pursuant to this Order.

       13.      Upon termination of this action by entry of a final judgment (inclusive of any

appeals or petitions for review), the parties may request the return of all previously furnished

Confidential Information, including any copies thereof, and each person or party to whom such

Confidential Information has been furnished or produced shall be obligated to return it within thirty

(30) days of said request.

       14.     Pursuant to FRE 502 (d) and (e), the parties agree to and the Court orders protection

of privileged and otherwise protected Documents against claims of waiver (including as against

third parties and in other federal and state proceedings) as follows:

               (a) The disclosure or production of Documents by a Producing Party subject to a
               legally recognized claim of privilege, including without limitation the attorney-




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 5 of 9 Document 21
    client privilege and the work-product doctrine, to a Receiving Party, shall in no way
    constitute the voluntary disclosure of such Document.

    (b) The inadvertent disclosure or production of any Document in this action shall
    not result in the waiver of any privilege, evidentiary protection or other protection
    associated with such Document as to the Receiving Party or any third parties, and
    shall not result in any waiver, including subject matter waiver, of any kind.

    (c) If, during the course of this litigation, a party determines that any Document
    produced by another party is or may reasonably be subject to a legally recognizable
    privilege or evidentiary protection (“Protected Document”):

           (i) the Receiving Party shall: (A) refrain from reading the Protected
           Document any more closely than is necessary to ascertain that it is
           privileged or otherwise protected from disclosure; (B) immediately notify
           the Producing Party in writing that it has discovered Documents believed to
           be privileged or protected; (C) specifically identify the Protected
           Documents by Bates number range or hash value, and, (D) within ten (10)
           days of discovery by the Receiving Party, return, sequester, or destroy all
           copies of such Protected Documents, along with any notes, abstracts or
           compilations of the content thereof. To the extent that a Protected Document
           has been loaded into a litigation review database under the control of the
           Receiving Party, the Receiving Party shall have all electronic copies of the
           Protected Document extracted from the database. Where such Protected
           Documents cannot be destroyed or separated, they shall not be reviewed,
           disclosed, or otherwise used by the Receiving Party. Notwithstanding, the
           Receiving Party is under no obligation to search or review the Producing
           Party’s Documents to identify potentially privileged or work product
           Protected Documents.

           (ii) If the Producing Party intends to assert a claim of privilege or other
           protection over Documents identified by the Receiving Party as Protected
           Documents, the Producing Party will, within ten (10) days of receiving the
           Receiving Party’s written notification described above, inform the
           Receiving Party of such intention in writing and shall provide the Receiving
           Party with a log for such Protected Documents that is consistent with the
           requirements of the Federal Rules of Civil Procedure, setting forth the basis
           for the claim of privilege or other protection. In the event that any portion
           of a Protected Document does not contain privileged or protected
           information, the Producing Party shall also provide to the Receiving Party
           a redacted copy of the document that omits the information that the
           Producing Party believes is subject to a claim of privilege or other
           protection.

    (d) If, during the course of this litigation, a party determines it has produced a
    Protected Document:




Case 1:20-cv-00093-WCG Filed 09/24/20 Page 6 of 9 Document 21
           (i) the Producing Party may notify the Receiving Party of such inadvertent
           production in writing, and demand the return of such documents. Such
           notice shall be in writing, however, it may be delivered orally on the record
           at a deposition, promptly followed up in writing. The Producing Party’s
           written notice will identify the Protected Document inadvertently produced
           by bates number range or hash value, the privilege or protection claimed,
           and the basis for the assertion of the privilege and shall provide the
           Receiving Party with a log for such Protected Documents that is consistent
           with the requirements of the Federal Rules of Civil Procedure, setting forth
           the basis for the claim of privilege or other protection. In the event that any
           portion of the Protected Document does not contain privileged or protected
           information, the Producing Party shall also provide to the Receiving Party
           a redacted copy of the Document that omits the information that the
           Producing Party believes is subject to a claim of privilege or other
           protection.

           (ii) the Receiving Party must, within ten (10) days of receiving the
           Producing Party’s written notification described above, return, sequester, or
           destroy the Protected Document and any copies, along with any notes,
           abstracts or compilations of the content thereof. To the extent that a
           Protected Document has been loaded into a litigation review database under
           the control of the Receiving Party, the Receiving Party shall have all
           electronic copies of the Protected Document extracted from the database.

    (e) To the extent that the information contained in a Protected Document has
    already been used in or described in other documents generated or maintained by
    the Receiving Party prior to the date of receipt of written notice by the Producing
    Party as set forth in paragraphs (c)(ii) and (d)(i), then the Receiving Party shall
    sequester such documents until the claim has been resolved. If the Receiving
    Party disclosed the Protected Document before being notified of its inadvertent
    production, it must take reasonable steps to retrieve it.

    (f) The Receiving Party’s return, sequestering or destruction of Protected
    Documents as provided herein will not act as a waiver of the Requesting Party’s
    right to move for the production of the returned, sequestered or destroyed
    documents on the grounds that the documents are not, in fact, subject to a viable
    claim of privilege or protection. However, the Receiving Party is prohibited and
    estopped from arguing that:

           (i) the disclosure or production of the Protected Documents acts as a
           waiver of an applicable privilege or evidentiary protection;

           (ii) the disclosure of the Protected Documents was not inadvertent;




Case 1:20-cv-00093-WCG Filed 09/24/20 Page 7 of 9 Document 21
                       (iii) the Producing Party did not take reasonable steps to prevent the
                       disclosure of the Protected Documents; or

                       (iv) the Producing Party failed to take reasonable or timely steps to rectify
                       the error.

               (g) Either party may submit Protected Documents to the Court under seal for a
               determination of the claim of privilege or other protection. The Producing Party
               shall preserve the Protected Documents until such claim is resolved. The Receiving
               Party may not use the Protected Documents for any purpose absent this Court’s
               Order.

               (h) Upon a determination by the Court that the Protected Documents are protected
               by the applicable privilege or evidentiary protection, and if the Protected
               Documents have been sequestered rather than returned or destroyed by the
               Receiving Party, the Protected Documents shall be returned or destroyed within 10
               (ten) days of the Court’s order. The Court may also order the identification by the
               Receiving Party of Protected Documents by search terms or other means.

               (i) Nothing contained herein is intended to, or shall serve to limit a party’s right to
               conduct a review of documents, data (including electronically stored information)
               and other information, including without limitation, metadata, for relevance,
               responsiveness or the segregation of privileged or protected information before
               such information is produced to another party.

               (j) By operation of the parties’ agreement and Court Order, the parties are
               specifically afforded the protections of FRE 502 (d) and (e).

       15.     Subject to the Rules of Evidence, a stamped Confidential document and other

Confidential Information may be offered in evidence at trial or any court hearing, provided that

the proponent of the evidence gives notice to counsel for the party or other person that designated

the information as Confidential. Any party may move the court for an order that the evidence be

received in camera or under other conditions to prevent unnecessary disclosure. The court will

then determine whether the proffered evidence should continue to be treated as Confidential

Information and, if so, what protection, if any, may be afforded to such information at the trial.

       16.      If another court or an administrative agency subpoenas or orders production of

stamped Confidential documents which a party has obtained under the terms of this order, such




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 8 of 9 Document 21
party shall promptly notify the party or other person who designated the document as Confidential

of the pendency of such subpoena or order.

       17.     Nothing in this Order shall be construed as an admission as to the relevance,

authenticity, foundation or admissibility of any document, material, transcript, or other

information.

       18.     Nothing in the Protective Order shall be deemed to preclude any party from seeking

and obtaining, on an appropriate showing, a modification of this Order.

       19.     Once executed by all parties, the Stipulation shall be by treated by the Parties as an

Order of Court until it is formally approved by the Court.

Dated this 24th of September, 2020.                          _s/William C. Griesbach_________
                                                             Honorable William C. Griesbach
                                                             United States District Court
STIPULATED BY:

Dated: September 23, 2020                     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

                                              s/ Jesse R. Dill_________________
                                              Jesse R. Dill, SBN 1061704
                                              1243 N. 10th Street, Suite 200
                                              Milwaukee, Wisconsin 53205
                                              Telephone: (414) 239-6410
                                              Facsimile: (414) 755-8289
                                              Email: jesse.dill@ogltree.com
                                              Counsel for Defendant

Dated: September 23, 2020                     Walcheske & Luzi, LLC

                                              s/ Matthew J. Tobin_____________
                                              Matthew J. Tobin
                                              235 N. Executive Drive, Suite 240
                                              Brookfield, Wisconsin 53005
                                              Telephone: (262) 780-1953
                                              )DFVLPLOH  (PDLO
                                              PWRELQ#ZDOFKHVNHOX]LFRP
                                              &RXQVHOIRU3ODLQWLII




         Case 1:20-cv-00093-WCG Filed 09/24/20 Page 9 of 9 Document 21
